      Case 3:20-cv-03345-WHO Document 162 Filed 07/12/21 Page 1 of 5



 1   Stephen D. Hibbard (State Bar No. 177865)       Edward H. Takashima (State Bar No. 270945)
     sdhibbard@jonesday.com                          etakashima@bsfllp.com
 2   Matthew J. Silveira (State Bar No. 264250)      BOIES SCHILLER FLEXNER LLP
     msilveira@jonesday.com                          725 S. Figueroa Street
 3   Dennis F. Murphy, Jr. (State Bar No. 301008)    31st Floor
     dennismurphy@jonesday.com                       Los Angeles, CA 90017
 4   James M. Gross (Admitted Pro Hac Vice)          Telephone: +1.213.629.9040
     jgross@jonesday.com                             Facsimile: +1.213.629.9022
 5   JONES DAY
     555 California Street, 26th Floor               Attorneys for Defendant
 6   San Francisco, CA 94104                         BEN DELO
     Telephone: +1.415.626.3939
 7   Facsimile: +1.415.875.5700                      Douglas K. Yatter (State Bar No. 236089)
                                                     douglas.yatter@lw.com
 8   Attorneys for Defendants                        LATHAM & WATKINS, LLP
     HDR GLOBAL TRADING LIMITED and ABS              1271 Avenue of the Americas
 9   GLOBAL TRADING LIMITED                          New York, NY 10020
                                                     Telephone: +1.212.906.1200
10   Peter I. Altman (State Bar No. 285292)          Facsimile: +1.212.751.4864
     paltman@akingump.com
11   Marshall L. Baker (State Bar No. 300987)        Matthew Rawlinson (State Bar No. 231890)
     mbaker@akingump.com                             matt.rawlinson@lw.com
12   Jessica H. Ro (State Bar No. 329737)            LATHAM & WATKINS, LLP
     jro@akingump.com                                140 Scott Drive
13   AKIN GUMP STRAUSS HAUER & FELD LLP              Menlo Park, CA 94025
     1999 Avenue of the Stars, Suite 600             Telephone: +1.650.328.4600
14   Los Angeles, CA 90067-6022                      Facsimile: +1.650.463.2600
     Telephone: +1.310.229.1000
15   Facsimile: +1.310.229.1001                      Attorneys for Defendant
                                                     SAMUEL REED
16   Attorneys for Defendant
     ARTHUR HAYES
17                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
18                                  SAN FRANCISCO DIVISION
19
     BMA LLC, Yaroslav Kolchin, Vitaly              Case No. 3:20-cv-03345-WHO
20   Dubinin, Dmitry Dolgov, and Păun Gabriel-
     Razvan,                                        (Consolidated Case Nos. 3:20-cv-07140-
21                                                  WHO and 3:20-cv-08034-WHO)
                      Plaintiffs,
22         v.                                       DEFENDANTS’ OPPOSITION TO
                                                    PLAINTIFFS’ ADMINISTRATIVE
23   HDR Global Trading Limited (A.K.A.             MOTION FOR TUTORIAL
     BitMEX), ABS Global Trading Limited,
24   Arthur Hayes, Ben Delo, and Samuel Reed,
25                    Defendants.

26

27

28

                                                            OPP. TO ADMIN. MOT. FOR TUTORIAL
                                                                             3:20-cv-03345-WHO
      Case 3:20-cv-03345-WHO Document 162 Filed 07/12/21 Page 2 of 5



 1          Defendants HDR Global Trading Limited, ABS Global Trading Limited, Arthur Hayes,
 2   Ben Delo, and Samuel Reed (together, “Defendants”) oppose Plaintiffs’ administrative motion
 3   seeking to provide a “cryptocurrency basics, cryptocurrency trading, cryptocurrency derivatives
 4   trading and cross market manipulation tutorial for the benefit of the honorable court.” ECF No.
 5   161.
 6          Plaintiffs’ motion should be denied for the threshold reason that it does not comply with
 7   the Local Rules. A “motion for an order concerning a miscellaneous administrative matter” like
 8   the one filed by Plaintiffs here “must be accompanied by … either a stipulation under Civil Rule
 9   7-12 or by a declaration that explains why a stipulation could not be obtained.” N.D. Cal. Civil
10   L.R. 7-11(a). Plaintiffs’ motion makes no attempt to comply with this requirement just as
11   Plaintiffs made no attempt to request a stipulation from Defendants, who first learned of this
12   motion when it was filed. This Court’s Local Rules, of course, “have the ‘force of law’ and are
13   binding upon the parties and upon the court.” Prof’l Programs Grp. v. Dep’t of Commerce, 29
14   F.3d 1349, 1353 (9th Cir. 1994). Plaintiffs’ failure, yet again, to follow the Court’s rules,
15   including these requirements, alone justifies denial of Plaintiffs’ motion.
16          Plaintiffs’ motion is procedurally improper for the additional reasons that (1) the parties
17   stipulated to the terms for Defendants’ pending motion to dismiss (i.e., page limits and a schedule
18   for briefing and argument), ECF No. 151; (2) the Court entered an order shortening the parties’
19   proposed schedule for that motion, ECF No. 152; and (3) in denying Plaintiffs’ recent motion to
20   lift the discovery stay in this case, the Court stated that it would “not consider anything beyond”
21   Plaintiffs’ opposition to the pending motion to dismiss, for which the Court granted Plaintiffs
22   additional pages, ECF No. 160 at 3 n.1. By seeking to schedule a tutorial “before the hearing on
23   Defendants’ motion to dismiss currently set for August 25, 2021,” ECF No. 161 at 1, Plaintiffs
24   none too subtly are seeking yet a further opportunity to advocate their views, which is at odds
25   with the clear framework agreed to by the parties and ordered by the Court in connection with
26   Plaintiffs’ filing of a Second Amended Consolidated Complaint.
27          Finally, a tutorial is not necessary here. Technology tutorials play a specific role in
28   complicated patent disputes, typically in connection with claim construction and summary
                                                                  OPP. TO ADMIN. MOT. FOR TUTORIAL
                                                    -1-                            3:20-cv-03345-WHO
      Case 3:20-cv-03345-WHO Document 162 Filed 07/12/21 Page 3 of 5



 1   judgment after pleading challenges have been resolved. This case does not involve complicated
 2   technical issues warranting a tutorial simply because Plaintiffs allege market losses related to
 3   cryptocurrency derivative trading. In fact, in opposing Defendants’ last motion to dismiss,
 4   Plaintiffs insisted that “[t]he key facts of this market manipulation scheme (‘MMS’) run by
 5   Defendants are rather simple and easy to understand.” ECF No. 129 at 1. Moreover, even if a
 6   technology tutorial were ever warranted in a case like this one, holding a tutorial at this stage of
 7   the litigation, after the Court has already granted one motion to dismiss and has set a schedule to
 8   hear a second motion to dismiss (the third filed by Defendants), would amplify all the
 9   disadvantages of technical tutorials, which “[i]ncrease[] the burden on the court,” “can be
10   expensive for parties to produce,” and invariably lead to the parties “present[ing] information in a
11   way that favors their view about the proper framework for approaching the technical issues.”
12   Federal Judicial Center, Patent Case Management Judicial Guide at 2-11 (3d ed. 2016). The
13   Court provided the parties ample opportunity for argument at the hearing on Defendants’ previous
14   motion to dismiss and allowed the parties additional pages on this motion to dismiss. Plaintiffs’
15   request will unnecessarily increase the burdens on Defendants and the Court, and it should be
16   denied.
17

18    DATED: July 12, 2021                             Respectfully submitted,
19                                                     JONES DAY
20

21                                                     By: /s/ Stephen D. Hibbard
                                                            Stephen D. Hibbard
22
                                                       Counsel for Defendants
23                                                     HDR GLOBAL TRADING LIMITED and
                                                       ABS GLOBAL TRADING LIMITED
24

25

26

27

28
                                                                   OPP. TO ADMIN. MOT. FOR TUTORIAL
                                                     -2-                            3:20-cv-03345-WHO
     Case 3:20-cv-03345-WHO Document 162 Filed 07/12/21 Page 4 of 5



 1                                       AKIN GUMP STRAUSS HAUER & FELD
                                         LLP
 2

 3
                                         By: /s/ Peter I. Altman
 4                                            Peter I. Altman
 5                                       Counsel for Defendant
                                         ARTHUR HAYES
 6

 7                                       BOIES SCHILLER FLEXNER LLP
 8

 9                                       By: /s/ Edward H. Takashima
10                                            Edward H. Takashima

11                                       Counsel for Defendant
                                         BEN DELO
12

13                                       LATHAM & WATKINS, LLP

14

15                                       By: /s/ Douglas K. Yatter
                                              Douglas K. Yatter
16                                            Matthew Rawlinson

17                                       Counsel for Defendants
                                         SAMUEL REED
18

19

20

21

22

23

24

25

26

27

28
                                                   OPP. TO ADMIN. MOT. FOR TUTORIAL
                                       -3-                          3:20-cv-03345-WHO
       Case 3:20-cv-03345-WHO Document 162 Filed 07/12/21 Page 5 of 5



 1           I, Stephen D. Hibbard, am the ECF User whose ID and password are being used to file
 2   this DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION FOR
 3   TUTORIAL. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all signatories concur in
 4   this filing.
 5

 6   DATED: July 12, 2021                                _____/s/ Stephen D. Hibbard___________
                                                                STEPHEN D. HIBBARD
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                               OPP. TO ADMIN. MOT. FOR TUTORIAL
                                                  -1-                           3:20-cv-03345-WHO
